                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               No. 7:17-CV-29-FL
HSG, LLC d/b/a “HIGH SPEED GEAR,”
              Plaintiff,
                                                 ORDER GRANTING EDGE-
       v.                                        WORKS’ MOTION TO SEAL

EDGE-WORKS MANUFACTURING
COMPANY d/b/a “G-CODE” et al.,
              Defendants.



                                           ORDER

       Before the Court is Defendant’s Motion to Seal the underacted versions of Edge-Works’

(a) Proposed Supplemental Memorandum in Support of Cross Motion for Partial Summary

Judgment [DE 160]; (b) Declaration of David Pomeroy in Support of Supplemental

Memorandum in Support of Cross Motion for Partial Summary Judgment [DE 161]; and (c)

Memorandum in Support of its Motion for Leave to File Supplemental Memorandum in Support

of Cross Motion for Partial Summary Judgment [DE 163] (collectively, the “Sealed

Documents”). The Court finds that this Motion is filed pursuant to the terms of Section 3(a) and

3(b) of the Protective Order entered on May 8, 2017 (DE #42).

       This Court finds that Edge-Works has complied with the terms of the Protective Order by

publicly filing contemporaneously with this motion redacted versions of the Sealed Documents.

       For these reasons, and for good cause shown, the Defendant’s Motion to Seal the

proposed Sealed Document is GRANTED.

       IT IS FURTHER ORDERED that the unredacted versions of the Sealed Document (DE

# 160, 161, and 163) shall be SEALED until further order of this Court.
                              January
SO ORDERED, this 28thday of              , 2019.




                                 UNITED STATES DISTRICT JUDGE
